             Case 2:20-mj-00290-VCF Document 2 Filed 12/17/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH                        Case No. 2:20-mj-00290-VCF
      OF INFORMATION ASSOCIATED
10    WITH THE LIFE360 ACCOUNTS OF
      SUMPIMPIN AND RELATED                              Government’s Motion to Unseal Case
11    IDENTIFIERS THAT ARE STORED
      AT PREMISES CONTROLLED BY
12    LIFE360, INC.

13

14          The United States of America, by and through the undersigned, respectfully moves this

15   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal
16   the Search Warrant filed under the instant case and all related documents in anticipation of

17   producing the same as discovery in Case No. 2:20-mj-00321-DJA.

18   DATED this 17th day of December, 2020.

19                                                Respectfully,

20                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
21
                                                        /s/ Bianca R. Pucci
22                                                      BIANCA R. PUCCI
                                                        Assistant United States Attorney
23

24
            Case 2:20-mj-00290-VCF Document 2 Filed 12/17/20 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH                     Case No. 2:20-mj-00290-VCF
 3   OF INFORMATION ASSOCIATED
     WITH THE LIFE360 ACCOUNTS OF
 4   SUMPIMPIN AND RELATED                           Order to Unseal Case
     IDENTIFIERS THAT ARE STORED
 5   AT PREMISES CONTROLLED BY
     LIFE360, INC.
 6

 7

 8         Based on the Motion of the Government, and good cause appearing therefore, IT IS

 9   HEREBY ORDERED that the instant case shall be unsealed.

10         DATED this 17th day of December, 2020.

11

12
                                                     _______________________________________
13                                                   UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

                                                 2
